DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 01/06/2022.  Claims 1 and 14 have been amended. No claim has been cancelled. Claim 21 has been newly added. Claims 1-21 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 01/06/2022 has been fully considered but it is not persuasive.
Applicant submits “According to one or more of FIG. 1, FIG. 2, FIG. 4, FIG. 5A, FIG. 5B, FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, and FIG. 11, and related description in this application, the first pattern part 261 is electrically isolated (by at least the first insulating layer 157 and/or the second insulating layer 158); the first pattern part 261 overlaps an opening OP that penetrates through at least one of the first insulating layer 157 and the second insulating layer 158; an opening OP penetrates through the second insulating layer 158 and exposes a conductive surface of the first pattern part 261.” (Remarks, page 6, the last paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 has been amended as “wherein the first pattern part is electrically isolated”. Nagaoka teaches a display device 10 comprising an alignment mark 25, 53 overlapping a non-display area and 
Applicant further submits “Nevertheless, Maeda’s LED 26B and depression 26A are features of Maeda’s exposure system 20 and are not features of Maeda’s plasma display panel 10 (PDP 10). In view of the cited references, it is not obvious to one of ordinary skill in the art to include the features of Maeda’s exposure system 20 in Maeda’s plasma display panel 10, Yamato’s display device, Nagaoka’s display device 10, or any other display device.” (Remarks, page 8, the first paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended as the first pattern part is electrically isolated, which lacks sufficient support from the original disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al. (US. Pub. No. 2012/0127387, hereinafter “Yamato”) in view of Nagaoka et al. (US. Pub. No. 2012/0319980, hereinafter “Nagaoka”), further in view of Maeda et al. (US. Patent No. 5,876,884, hereinafter “Maeda”).
As to claim 1,    (Currently amended) Yamato discloses a display device [figure 7, “50”, paragraph 98, a liquid crystal display device “50”] comprising:
a display panel [figures 7 and  9, display panel including a display area in the middle area and non-display area in the peripheral area] including a display area and a non-display area;
a sensing unit [figures 1 and 9, touch panel “10” disposed on the display area of display panel] disposed on the display area of the display panel, wherein the sensing unit includes sensor 
Yamato does not disclose an alignment mark overlapping the non-display area and including a first pattern part formed in a same conductive layer as the sensor electrodes and a second pattern part formed in a same conductive layer as the connecting part, wherein the first pattern part is electrically isolated and overlaps an opening that penetrates through at least one of the first insulating layer and the second insulating layer.
Nagaoka teaches a display device [figure 1, “10”] comprising an alignment mark [figure 2, “25”, “53” overlapping the peripheral non-display area] overlapping a non-display area and including a first pattern part [figure 9, first pattern part “125” and/or “29” formed in the same conductive layer as sensor electrodes “28”] formed in a same conductive layer as sensor electrodes and a second pattern part [figure 9, second pattern part “53” formed in the same layer as a connecting part “52”] formed in a same conductive layer as a connecting part, wherein the first pattern part is electrically isolated [figure 9, first pattern “125” is electrically isolated from second pattern part “53” by protective film “29”, paragraph 82, protective film “29” is, for example, any of a silicon oxide film, a silicon nitride film…].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Yamato to comprise 
Yamato, as modified by Nagaoka, does not disclose wherein the first pattern part overlaps an opening that penetrates through at least one of the first insulating layer and the second insulating layer.
Maeda teaches a display device comprising an alignment mark overlapping a non-display area [figure 7, an alignment mark “26A” and “27A” in non-display area] and including a first pattern part wherein the first pattern part overlaps an opening that penetrates through at least one of a first insulating layer and a second insulating layer [figure 7, first pattern “26B” overlaps the opening “26A” that penetrates through “26” and “27”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Yamato to comprise an alignment mark overlapping a non-display area and including a first pattern part wherein the first pattern part overlaps an opening that penetrates through at least one of a first insulating layer and a second insulating layer, as taught by Maeda, in order to provide a novel and useful fabrication process of a display device (Maeda, column 4, ll. 3-4).
As to claim 2,    (Previously presented) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the second pattern part overlaps a boundary of the first pattern part in a direction perpendicular to the display area of the display panel 
As to claim 3,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the second pattern part includes an outer second pattern part and an inner second pattern part [Nagaoka, figure 9, an outer “53” and an inner “53”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 3, wherein the outer second pattern part surrounds the first pattern part [Nagaoka, figure 4, the outer “53” surrounds “25”] and the inner second pattern part is surrounded by the first pattern part [Nagaoka, figure 9, the inner “53” is surrounded by “125”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 7,    (Previously presented) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the opening is disposed between opposite portions of the second pattern part [Maeda, figure 7, opening is disposed between opposite portions of second pattern part “32”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 8,    (Previously presented) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the opening penetrates through the second insulating layer and exposes the first insulating layer [Maeda, figure 7, the opening “27A” penetrates through second insulating layer “27” and exposes first insulating layer “26”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 9,    (Previously presented) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the opening penetrates through both the first 
As to claim 10,    (Previously presented) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the first pattern part is in contact with the first insulating layer through the opening [Nagaoka, figure 9, first pattern part “29” is in contact with “30” through the opening]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 11,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the first pattern part includes a transparent conductive layer [Nagaoka, paragraph 19, first alignment mark includes a second mark formed by a transparent conductive film]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 12,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 11, wherein the transparent conductive layer includes at least one of indium tin oxide (ITO) [Nagaoka, paragraph 8, the ITO film], indium zinc oxide (IZO), zinc oxide (ZnO), and indium tin zinc oxide (ITZO). In addition, the same rationale is used as in rejection for claim 1.
As to claim 13,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1, wherein the second pattern part includes at least one of molybdenum, silver, titanium, copper [Nagaoka, paragraph 4, copper, paragraph 73, aluminum, molybdenum, etc.], and aluminum. In addition, the same rationale is used as in rejection for claim 1.
As to claim 14,    (Currently amended) Yamato discloses a display device [figure 7, “50”, paragraph 98, a liquid crystal display device “50”] comprising:
a display panel [figures 7 and  9, display panel including a display area in the middle area and non-display area in the peripheral area];

Yamato does not disclose a display panel including a sealing part; and
an alignment mark overlapping the sealing part and including a first pattern part formed in a same conductive layer as the sensor electrodes and a second pattern part formed in a same conductive layer as the connecting part, wherein the first pattern part is electrically isolated, and wherein an opening penetrates through the second insulating layer and exposes a conductive surface of the first pattern part.
Nagaoka teaches a display device [figure 1, “10”] comprising a display panel including a sealing part [figure 9, “30” in the peripheral area]; and an alignment mark [figure 2, “25”, “53” overlapping the peripheral non-display area] overlapping the sealing part and including a first pattern part [figure 9, first pattern part “125” and/or “29” formed in the same conductive layer as sensor electrodes “28”] formed in a same conductive layer as sensor electrodes and a second pattern part [figure 9, second pattern part “53” formed in the same layer as a connecting part “52”] formed in a same conductive layer as a connecting part, wherein the first pattern part is electrically isolated [figure 9, first pattern “125” is electrically isolated from second pattern part 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Yamato to comprise a display panel including a sealing part; and an alignment mark overlapping the sealing part and including a first pattern part formed in a same conductive layer as the sensor electrodes and a second pattern part formed in a same conductive layer as the connecting part, wherein the first pattern part is electrically isolated, as taught by Nagaoka, such that the manufacturing cost of the substrate module can be decreased (Nagaoka, abstract).
Yamato, as modified by Nagaoka, does not disclose wherein an opening penetrates through the second insulating layer and exposes a conductive surface of the first pattern part.
Maeda teaches a display device comprising an alignment mark overlapping a non-display area [figure 7, an alignment mark “26A” and “27A” in non-display area] and including a first pattern part wherein an opening penetrates through a second insulating layer and exposes a conductive surface of a first pattern part [figure 7, first pattern “26B” overlaps the opening “26A” that penetrates through second insulating layer “27” and exposes a conductive surface of first pattern part of “26B”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Yamato to comprise an alignment mark overlapping a non-display area and including a first pattern part wherein an opening penetrates through the second insulating layer and exposes a conductive surface of the first pattern part, as taught by Maeda, in order to provide a novel and useful fabrication process of a display device (Maeda, column 4, ll. 3-4).
claim 15,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 14, wherein further comprising:
a sealing member overlapping the alignment mark [Nagaoka, figure 9, sealing member “30” overlapping “125” and “53”]. In addition, the same rationale is used as in rejection for claim 14. 
As to claim 18,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 14, wherein the second pattern part overlaps a boundary of the first pattern part [Nagaoka, figure 9, “53” overlaps the boundary of “125” and “29”]. In addition, the same rationale is used as in rejection for claim 14.
As to claim 19,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 14, wherein the second pattern part includes an outer second pattern part surrounding the first pattern part [Nagaoka, figure 4, the outer “53” surrounds “25”] and an inner second pattern part surrounded by the first pattern part [Nagaoka, figure 9, the inner “53” is surrounded by “125”]. In addition, the same rationale is used as in rejection for claim 14.
As to claim 20,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 19, wherein the outer second pattern part overlaps a boundary of the sealing member [Nagaoka, figure 9, outer “53” overlaps boundary of “30”]. In addition, the same rationale is used as in rejection for claim 14.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Nagaoka, further in view of Maeda, as applied to claim 1 above, further in view of Furuie et al. (US. Pub. No. 2014/0091704, hereinafter “Furuie”).
As to claim 5,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 1.

Furuie teaches a display device [figure 1, “1”, organic EL display device] with a display panel including a light emitting layer [figure 3, organic EL elements “30”] and an encapsulation layer disposed on the light emitting layer [figure 3, an encapsulation layer “19” encapsulates “30”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Yamato to include a light emitting layer and an encapsulation layer disposed on the light emitting layer, as taught by Furuie, in order to simplify the manufacturing process of the organic EL display device (Furuie, paragraph 9).
As to claim 16,    (Original) Yamato, as modified by Nagaoka and Maeda, discloses the display device of claim 15, wherein the display panel includes:
a base substrate [Yamato, figure 7, “51”].
Yamato, as modified by Nagaoka and Maeda, does not disclose a light emitting layer disposed on the base substrate; and
an encapsulation layer disposed on the light emitting layer, and
wherein the sealing member is disposed between the base substrate and the encapsulation layer.
Furuie teaches a display device [figure 1, “1”, organic EL display device] comprising 
a base substrate [figure 3, “10”];
a light emitting layer [figure 3, organic EL elements “30”] disposed on the base substrate; and

wherein the sealing member [figure 3, sealing material “18” is disposed between “10” and “19”] is disposed between the base substrate and the encapsulation layer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Yamato to comprise a light emitting layer disposed on the base substrate; and an encapsulation layer disposed on the light emitting layer, and wherein the sealing member is disposed between the base substrate and the encapsulation layer, as taught by Furuie, in order to simplify the manufacturing process of the organic EL display device (Furuie, paragraph 9).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Nagaoka, further in view of Maeda, as applied to claim 1 above, further in view of Furuie, further in view of Brown et al. (US. Pub. No. 2012/0235951, hereinafter “Brown”).
As to claim 6,    (Original) Yamato, as modified by Nagaoka, Maeda and Furuie, discloses the display device of claim 5.
 Yamato, as modified by Nagaoka, Maeda and Furuie, does not expressly disclose wherein the sensing unit is disposed directly on the encapsulation layer.
Brown teaches a display device wherein a sensing unit is disposed directly on an encapsulation layer [figure 6, touch unit “13” is disposed directly on an encapsulation layer “12”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Yamato to have the 
As to claim 17,    see the above discussion of claim 6.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 21, such as “wherein the opening penetrates through the second insulating layer and exposes the first pattern part, and wherein the second pattern part does not overlap the opening”, recited by claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622